UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December 2010 Commission File Number: 001-32199 Ship Finance International Limited (Translation of registrant's name into English) Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton, HM 08, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ X ]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes []No [ X ] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): . INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 is a copy of the press release of Ship Finance International Limited (the "Company"), dated December 29, 2010, announcing that the Company's appointment of Eirik Eide as Chief Financial Officer. This Report on Form 6-K and the first two paragraphs of the exhibit hereto are hereby incorporated by reference into the Company's Registration Statement on Form F-3 (Registration No. 333-150125), filed with the U.S. Securities and Exchange Commission (the "SEC") on April 7, 2008, the Company's amended registration statement on Form F-3/A (Registration No. 333-158162), filed with the SEC on May 6, 2009 and the Company's registration statement on Form F-3ASR (Registration No. 333-170598), filed with the SEC on November 15, 2010. Exhibit 1 SFL - Appointment of Chief Financial Officer Press release from Ship Finance International Limited, December 29, 2010 Mr. Eirik Eide has been appointed as Chief Financial Officer in Ship Finance Management AS. He is 40 years old and currently serves as Head of Corporate Finance and Head of Shipping Investments in Orkla Finans Kapitalforvaltning AS. Mr. Eide will take up his new position in January 2011. Mr. Eide has 12 years experience from both debt and equity capital markets within the maritime and transportation industries and has previously worked for DnB NOR and Fortis Bank, two large international shipping banks. He holds a MSc in Business and Economics degree from the Norwegian School of Management. Ole B. Hjertaker, Chief Executive Officer in Ship Finance Management AS said in a comment: "We are pleased to welcome Mr. Eirik Eide as the new Chief Financial Officer in our organization. Mr. Eide has a broad and relevant international background from both debt and equity markets, and we are convinced that this addition to our management team will strengthen our ability to grow the Company further." Ship Finance International Limited December 29, 2010 Hamilton, Bermuda Contact Persons: Ole B. Hjertaker: Chief Executive Officer, Ship Finance Management AS +47 23114011 / +47 90141243 Magnus T. Valeberg: Vice President, Ship Finance Management AS +47 23114012 / +47 93440960 About Ship Finance Ship Finance is a major ship owning company listed on the New York Stock Exchange (NYSE: SFL). Including newbuildings, the Company has a fleet of 71 vessels, including 30 crude oil tankers (VLCC and Suezmax), two chemical tankers, eight oil/bulk/ore vessels, 12 drybulk carriers including nine newbuildings, nine container vessels, six offshore supply vessels, one jack-up drilling rig, one ultra-deepwater drillship and two ultra-deepwater semi-submersible drilling rigs. The fleet is one of the largest in the world and most of the vessels are employed on long-term charters. Cautionary Statement Regarding Forward Looking Statements This press release may contain forward looking statements. These statements are based upon various assumptions, many of which are based, in turn, upon further assumptions, including Company management's examination of historical operating trends. Although Ship Finance believes that these assumptions were reasonable when made, because assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond its control, Ship Finance cannot give assurance that it will achieve or accomplish these expectations, beliefs or intentions. Important factors that, in the Company's view, could cause actual results to differ materially from those discussed in this presentation include the strength of world economies and currencies, general market conditions including fluctuations in charter hire rates and vessel values, changes in demand in the tanker market as a result of changes in OPEC's petroleum production levels and world wide oil consumption and storage, changes in the Company's operating expenses including bunker prices, dry-docking and insurance costs, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, and other important factors described from time to time in the reports filed by the Company with the United States Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised. SHIP FINANCE INTERNATIONAL LIMITED Date: December 29, 2010 By: /s/ Ole B. Hjertaker Name:Ole B. Hjertaker Title:Chief Executive Officer, Ship Finance Management AS SK 23
